Name: Commission Regulation (EC) No 2532/2000 of 17 November 2000 prohibiting fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32000R2532Commission Regulation (EC) No 2532/2000 of 17 November 2000 prohibiting fishing for cod by vessels flying the flag of Portugal Official Journal L 291 , 18/11/2000 P. 0004 - 0004Commission Regulation (EC) No 2532/2000of 17 November 2000prohibiting fishing for cod by vessels flying the flag of PortugalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98(3), as last amended by Commission Regulation (EC) No 1902/2000(4), lays down quotas for cod for 2000.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of cod in the waters of ICES divisions I and IIb by vessels flying the flag of Portugal or registered in Portugal have exhausted the quota allocated for 2000. Portugal has prohibited fishing for this stock from 6 November 2000. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of cod in the waters of ICES divisions I and IIb by vessels flying the flag of Portugal or registered in Portugal are hereby deemed to have exhausted the quota allocated to Portugal for 2000.Fishing for cod in the waters of ICES divisions I and IIb by vessels flying the flag of Portugal or registered in Portugal is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 6 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 341, 31.12.1999, p. 1.(4) OJ L 228, 8.9.2000, p. 50.